404 F.2d 610
The LEISURE GROU, INC., Appellant,v.EDWIN F. ARMSTRONG & COMPANY, Inc., Appellee.
No. 19240.
United States Court of Appeals Eighth Circuit.
Dec. 30, 1968.

Frank E. Chowning, of Chowning, Mitchell, Hamilton & Burrow, Little Rock, Ark., for appellant.
A.F. House, Little Rock, Ark., for appellee; Phillip Carroll, Little Rock, Ark., was with him on the brief.
Before BLACKMUN, GIBSON and HEANEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment entered in the United States District Court for the Eastern District of Arkansas, Judge Oren Harris presiding.


2
There is no dispute as to the circumstances out of which this lawsuit arose.  The appellant, The Leisure Group, Inc.  (formerly Ben Pearson, Inc.), entered into an oral brokerage contract with the appellee, Edwin F. Armstrong & Company, Inc.  By the terms of the oral agreement, the appellant was to pay the appellee a fee for finding a lender who would make a loan on terms satisfactory to the appellant.  Although the appellee secured such a lender for the appellant, the appellant refused to consummate the loan agreement because it had entered into negotiations with another lender.  The appellee thereupon instituted this suit to recover the broker's commission.  A judgment in the sum of $15,000 was entered.


3
The only issue raised upon this appeal is whether judge Harris' decision, that Arkansas and not New York law was to be applied in determining the validity of the oral contract, was erroneous.  After reviewing the record and studying the briefs submitted and the cases cited therein, we are of the opinion that Judge Harris correctly decided the issue.


4
We, therefore, adopt his opinion published in Edwin F. Armstrong & Co. v. Ben Pearson, Inc., D.C., 294 F. Supp. 163 as the opinion of this Court.


5
Affirmed.